Exhibit 10.12

REVERSIONARY RIGHTS AGREEMENT

THIS REVERSIONARY RIGHTS AGREEMENT (this “Agreement”) is dated as of May 17,
2007 and entered into by and among BSST LLC, a Delaware limited liability
company (“BSST”), Dr. Lon E. Bell (“Bell”) and Amerigon Incorporated
(“Amerigon”).

RECITALS

WHEREAS, Bell and Amerigon are Members of BSST;

WHEREAS, Bell and BSST have entered into a number of agreements by which Bell
has a right to receive, upon the occurrence of certain events, certain
intellectual property rights that currently reside or will reside in BSST (the
“Reversionary Rights”). The Reversionary Rights arise from or are referenced in
the following agreements, which may or may not be a complete list of all of the
agreements containing a reference to the Reversionary Rights: the Amended and
Restated Operating Agreement of BSST, dated as of May 30, 2001, as amended (the
“Operating Agreement”), the Assignment and Subscription Agreement between Bell
and BSST, dated as of September 4, 2000, as amended (the “Subscription
Agreement”), the Revenue Sharing Agreement between Bell and BSST, dated as of
September 4, 2000 (the “Revenue Sharing Agreement”), and the Employment
Agreement by and between Bell and BSST, dated as of May 30, 2001 (the
“Employment Agreement”);

WHEREAS, the parties hereto intend that any and all Reversionary Rights enjoyed
by Bell are the subject of this Agreement, whether or not referred to in the
Operating Agreement, Subscription Agreement, Revenue Sharing Agreement,
Employment Agreement or elsewhere (collectively, the “Applicable Agreements”);
and

WHEREAS, Bell, Amerigon and BSST have agreed to certain modifications to the
Reversionary Rights as described in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

Section 1. PURCHASE OF REVERSIONARY RIGHTS

At any time from and after the date of this Agreement, either BSST or Amerigon
may elect to purchase the Reversionary Rights from Bell at the Valuation Amount
(as defined below). Such election shall be made in writing and given to Bell at
his last known address. Payment of the Valuation Amount shall be in cash by wire
transfer to an account designated by Bell and the closing of such purchase shall
be not more than 120 days after the date such election is made. For purposes of
this Agreement, “Valuation Amount” shall mean $5,000,000 less $100,000 for each
$1,000,000 that Amerigon funds to BSST from and after May 30, 2001, whether in
the form of equity, debt or a combination of equity and debt. As an example of
the above, if cumulative funding by Amerigon was $3,200,000, the Valuation
Amount would be $4,680,000.

 

(1)



--------------------------------------------------------------------------------

Section 2. SALE OF BSST OR AMERIGON

Without limiting or modifying the provisions of Section 1 above, if, at any time
after the date hereof, there shall occur a Sale Transaction (as defined below)
in which the total outstanding equity interests in BSST are valued at
$40,000,000 or more, the Reversionary Rights shall automatically terminate upon
the consummation of such Sale Transaction without payment of any consideration
therefor. For purposes of the foregoing, the valuation of the equity interests
in BSST shall be based on the consideration paid to the holders of the
outstanding equity interests in BSST in connection with such Sale Transaction
or, if no consideration is paid or if such amount cannot be easily determined,
than such valuation shall be as mutually determined by Amerigon and Bell in good
faith or, if they cannot agree, than by a majority of three qualified
independent appraisers, one selected by Amerigon, one selected by Bell and a
third selected by the first two appraisers. As used in this Agreement, “Sale
Transaction” means (a) the sale, exchange, transfer or other disposition of
assets constituting all or substantially all of the assets of Amerigon or BSST,
(b) the sale, exchange, transfer or other disposition of all or substantially
all of the equity in Amerigon or BSST, or (c) any merger, consolidation or other
business combination or recapitalization that results in the holders of the
issued and outstanding voting securities of Amerigon or BSST immediately prior
to such transaction beneficially owning or controlling less than a majority of
the outstanding voting securities of the continuing or resulting entity
immediately following such transaction.

Section 3. MISCELLANEOUS

A. Reference to and Effect on the Operating Agreement.

(i) Except as specifically amended by this Agreement, the Applicable Agreements
shall remain in full force and effect and is hereby ratified and confirmed.

(ii) The execution, delivery and performance of this Agreement shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy under, any of the Applicable
Agreements.

B. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute part of this
Agreement for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

D. Effectiveness. This Agreement shall become effective upon the execution of
counterparts hereof by all of the parties hereto.

E. Counterparts. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

[signatures appear on the following page]

 

(2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Reversionary Rights
Agreement to be duly executed and delivered as of the date first written above.

 

/s/ Lon. E Bell

DR. LON E. BELL AMERIGON INCORPORATED By:  

/s/ D. R. Coker

  Daniel R. Coker, President BSST LLC By:  

/s/ Lon E. Bell

  Dr. Lon E. Bell, President

 

(3)